Title: From Benjamin Franklin to Deborah Franklin, 19 February 1758
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Feb. 19. 1758.
I have wrote you several long Letters lately; the last was by Mr. Relphe, and at the same time I wrote to my dear Sally.
Last Night I receiv’d yours of the 1st and 6th of January, which gave me the great Pleasure of hearing that you and my little Family were well. I hope you continue so, and that I shall have the Happiness to find you so. The Letter you mention to have sent me per Capt. Robinson is not come to hand; but that per Mr. Hunt I received and answered.
I regret the Loss of my Friend Parsons. Death begins to make Breaches in the little Junto of old Friends that he had long forborne, and it must be expected he will now soon pick us all off one after another.
Your kind Advice about getting a Chariot, I had taken some time before; for I found that every time I walk’d out, I got fresh Cold; and the Hackney Coaches at this End of the Town, where most People keep their own, are the worst in the whole City, miserable dirty broken shabby Things, unfit to go into when dress’d clean, and such as one would be asham’d to get out of at any Gentleman’s Door.
As to burning Wood, it would answer no End, unless one could furnish all one’s Neighbours and the whole City with the same. The whole Town is one great smoaky House, and every Street a Chimney, the Air full of floating Sea Coal Soot, and you never get a sweet Breath of what is pure, without riding some Miles for it into the Country.
I am sorry to hear that a storm has damag’d a House of my good Friend’s Mr. Bartram’s. Acquaint him that I have receiv’d the Seeds, and shall write to him shortly. I hope the Speaker is recovered of the Illness you mention.
Peter behaves very well to me in general, and begins to know the Town so as to go anywhere of Errands. My Shirts are always well air’d as you directed. Mrs. Stevenson takes Care of that. I am much more tender than I us’d to be, and sleep in a short Callico Bedgown with close Sleeves, and Flannel close-footed Trowsers; for without them I get no Warmth all Night, so it seems I grow older apace. But otherwise at present I am pretty well.
Give my Thanks to Dr. Bond for the Care he takes of you. I have wrote to him by this Vessel.
Mr. Hunter and Polly talk of returning this Spring. He is wonderfully recruited. They both desire to be remembred to you. She receiv’d your Letter and answer’d it. Her Answer I enclos’d in one of mine to you. Her Daughter Rachel, who plays on the Harpsichord and sings prettily, sends Sally one of her Songs, that I fancy’d.
I send you by Capt. Budden, a large Case mark’d D.F. No. 1. and a small Box DF No. 2. In the large Case is another small Box, containing some English China; viz. Melons and Leaves for a Desert of Fruit and Cream, or the like; a Bowl remarkable for the Neatness of the Figures, made at Bow, near this City; some Coffee Cups of the same; a Worcester Bowl, ordinary. To show the Difference of Workmanship there is something from all the China Works in England; and one old true China Bason mended, of an odd Colour. The same Box contains 4 Silver Salt Ladles, newest, but ugliest, Fashion; a little Instrument to Core Apples; another to make little Turnips out of great ones; Six coarse diaper Breakfast Cloths; they are to spread on the Tea Table, for no body breakfasts here on the naked Table, but on the Cloth set a large Tea Board with the Cups; there is also a little Basket, a Present from Mrs. Stephenson to Sally, and a Pair of Garters for you which were knit by the young Lady her Daughter, who favour’d me with a Pair of the same kind, the only ones I have been able to wear; as they need not be bound tight, the Ridges in them preventing their Slipping. We send them therefore as a Curiosity for the Form, more than for the Value. Goody Smith may, if she pleases, make such for me hereafter, and they will suit her own fat Knees. My Love to her.
In the great Case, besides the little Box, is contain’d some Carpeting for a best Room Floor. There is enough for one large or two small ones; it is to be sow’d together, the Edges being first fell’d down, and Care taken to make the Figures meet exactly: there is Bordering for the same. This was my Fancy. Also two large fine Flanders Bed Ticks, and two pair large superfine Blankets, 2 fine Damask Table Cloths and Napkins, and 43 Ells of Ghentish Sheeting Holland; these you ordered. There is also 56 Yards of Cotton printed curiously from Copper Plates, a new Invention, to make Bed and Window Curtains; and 7 Yards Chair Bottoms printed in the same Way, very neat; these were my Fancy; but Mrs. Stevenson tells me I did wrong not to buy both of the same Colour. Also 7 Yards of printed Cotton, blue Ground, to make you a Gown; I bought it by Candlelight, and lik’d it then, but not so well afterwards: if you do not fancy it, send it as a Present from me to Sister Jenny. There is a better Gown for you of flower’d Tissue, 16 Yards, of Mrs. Stevenson’s Fancy, cost 9 Guineas; and I think it a great Beauty; there was no more of the Sort, or you should have had enough for a Negligée or Suit. There is also a Snuffers, Snuff Stand and Extinguisher, of Steel, which I send for the Beauty of the Work; the Extinguisher is for Sperma Ceti Candles only, and is of a new Contrivance to preserve the Snuff upon the Candle. There is also some Musick Billy bought for his Sister, and some Pamphlets for the Speaker and for Susy Wright. A Mahogany and a little Shagrin Box with Microscopes and other Optical Instruments loose, are for Mr. Allison if he likes them; if not, put them in my Room ’till I return. I send the Invoice of them, and wrote to him formerly the Reason of my exceeding his Orders. There are also two Sets of Books a Present from me to Sally, the World and the Connoisseur; my Love to her. I forgot to mention another of my Fancyings, viz. a Pair of Silk Blankets, very fine. They are of a new kind, were just taken in a French Prize, and such were never seen in England before: they are called Blankets; but I think will be very neat to cover a Summer Bed instead of a Quilt or Counterpain. I had no Choice, so you will excuse the Soil on some of the Folds; your Neighbour Forster can get it off. I also forgot, among the China, to mention a large fine Jugg for Beer, to stand in the Cooler. I fell in Love with it at first Sight; for I thought it look’d like a fat jolly Dame, clean and tidy, with a neat blue and white Calico Gown on, good natur’d and lovely, and put me in mind of—Somebody. It has the Coffee Cups in its Belly, pack’d in best Chrystal Salt, of a peculiar nice Flavour, for the Table, not to be powder’d. No. 2 contains cut Table Glass of several Sorts. I am about buying a compleat Set of Table China, 2 Cases of silver handled Knives and Forks, and 2 pair Silver Candlesticks; but these shall keep to use here till my Return, as I am obliged sometimes to entertain polite Company.
I wrote you per former Letters everything relating to Mr. Ralph and other Friends Affairs, which I hope you have received.
I hope Sally applys herself closely to her French and Musick, and that I shall find she has made great Proficiency. The Harpsichord I was about, and which was to have cost me 40 Guineas, Mr. Stanley advises me not to buy, and we are looking out for another, one that has been some time in use, and is a try’d good one, there being not so much Dependance on a new One, tho’ made by the best Hands. Sally’s last Letter to her Brother is the best wrote that of late I have seen of hers. I only wish she was a little more careful of her Spelling. I hope she continues to love going to Church, and would have her read over and over again the whole Duty of Man and the Lady’s Library.
Look at the Figures on the China Bowl and Coffee Cups, with your Spectacles on; they will bear Examining.
I have made your Compliments to Mrs. Stevenson. She is indeed very obliging, takes great Care of my Health, and is very diligent when I am any way indispos’d; but yet I have a thousand times wish’d you with me, and my little Sally with her ready Hands and Feet to do, and go, and come, and get what I wanted. There is a great Difference in Sickness between being nurs’d with that tender Attention which proceeds from sincere Love; and [remainder missing].
